DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18, 19 and 20 arerejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty (U.S. 2020/0262305).

Regarding claim 15, Chakraborty teaches a system for controlling mobile electric vehicle charging platforms, comprising: a communications interface for transmitting and receiving control data between the at least one central server implementing the mobile electric vehicle charging system, a plurality of mobile charging platforms and a plurality of electric vehicles (paragraph [0083] teaches wherein communication may be transmitted and received on a mobile platform such as a phone or a tablet). 
Chakraborty teaches a database for storing mobile charging platform data and electric vehicle data (paragraph [0088] teaches a database for storing mobile charging platform data and electric vehicle data such as a memory).
Chakraborty teaches at least one central server implementing a mobile electric vehicle charging system controller for generating the control data to schedule the meeting location between a mobile charging platform and an electric vehicle responsive to first position data received from the mobile charging platform application, second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data (paragraph [0078] teaches wherein the computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule).

Regarding claim 16, Chakraborty teaches the system of claim 15 further comprising a plurality of electric vehicle applications each associated with a different electric vehicle, the electric vehicle application for transmitting and receiving the control data for scheduling the meeting location between the mobile charging platform and the electric vehicle (paragraphs [0080] – [0081] teaches wherein the application may keep real time data on the vehicles associated with the charging network and transmit and receives control data for scheduling meeting locations). 


Regarding claim 18, Chakraborty teaches the system of claim 15, wherein the mobile electric vehicle charging system controller enables scheduling of a charging appointment between the mobile charging platform and the electric vehicle at a predetermined time (paragraph [0099] teaches wherein the computing device 100 can further include an artificial intelligence program stored on at least one of the one or more memory devices and configured to enact the one or more algorithms such that the computing device 100 can at least partially govern the movement of one or more mobile entities within a network and charge transactions carried out within the network. The computing device further may comprise mobile entity locations to determine a first and second position of vehicles. Paragraph [0124] teaches wherein charging transactions are scheduled).

Regarding claim 19, Chakraborty teaches the system of claim 18, wherein the mobile electric vehicle charging system controller tracks positions of the mobile charging platform and the electric vehicle based on the meeting location and the predetermined time and generates alerts if one of the mobile charging platform and the electric vehicle will be late for the charging appointment at the predetermined time (defined in paragraph [0070] teaches wherein vehicles are rerouted to optimize charging which may include vehicles that will not make a specific time, thus vehicles are rerouted to provide charging transactions to other vehicles).

Regarding claim 20, Chakraborty teaches the system of claim 18, wherein the mobile electric vehicle charging system controller reschedules a second mobile charging platform for the charging appointment responsive to a determination that the mobile charging platform will not make the predetermined time (defined in paragraph [0070] teaches wherein vehicles are rerouted to optimize charging which may include vehicles that will not make a specific time, thus vehicles are rerouted to provide charging transactions to other vehicles).



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (U.S. 2020/0262305) in view of Jammer (U.S. 2012/0271758).

Regarding claim 1, Chakraborty teaches system for controlling mobile electric vehicle charging platforms (shown in figure 1 as a charging system). 
Chakraborty teaches comprising: a plurality of mobile charging platforms for charging an electric vehicle (defined in paragraph [0067] teaches a plurality of mobile charging platforms interpreted as Mobile Charging Stations (MoCS) used to charge a network of vehicles. Paragraph [0079] teaches a plurality of charging vehicles). 
Chakraborty teaches wherein each of the plurality of mobile charging platforms comprising: a power source for providing power to the electric vehicle charger (shown in figure 1 wherein the MoCS is a truck. Paragraph [0074] teaches wherein the charger within the vehicles, such as MoCS as any vehicle which can receive, store and transmit charge to other vehicles. Paragraph [0168] teaches wherein the MoCS is an electric vehicle which is battery powered). 
Chakraborty teaches a positional tracking device for determining a first position of a mobile charging platform (paragraph [0071] teaches wherein a Global Positioning System is used to determine the position of a mobile charging platform or vehicles to provide charge). 
Chakraborty a mobile charging platform application for transmitting and receiving control data for scheduling a meeting location between the mobile charging platform and an electric vehicle responsive to the first position of the mobile charging platform and a second position of an electric vehicle (paragraphs [0088]-[0089] teaches wherein a mobile application, used with a phone or tablet or personal device, is used for transmitting and receiving information such as scheduling charging sessions).
Chakraborty teaches at least one central server implementing a mobile electric vehicle charging system, the mobile electric vehicle charging system further (paragraph [0078] teaches wherein the computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule).
Chakraborty teaches comprising: a communications interface for transmitting and receiving the control data between the at least one central server implementing the mobile electric vehicle charging system, the plurality of mobile charging platforms and the electric vehicle (paragraph [0083] teaches wherein communication may be transmitted and received on a mobile platform such as a phone or a tablet). 
Chakraborty teaches a database for storing mobile charging platform data and electric vehicle data (paragraph [0088] teaches a database for storing mobile charging platform data and electric vehicle data such as a memory). 
Chakraborty teaches an artificial intelligence controller for generating the control data to schedule the meeting location between the mobile charging platform and the electric vehicle responsive to the first position data received from the mobile charging platform application, the second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data (paragraph [0099] teaches wherein the computing device 100 can further include an artificial intelligence program stored on at least one of the one or more memory devices and configured to enact the one or more algorithms such that the computing device 100 can at least partially govern the movement of one or more mobile entities within a network and charge transactions carried out within the network. The computing device further may comprise mobile entity locations to determine a first and second position of vehicles).
Chakraborty does not explicitly teach an electric vehicle charger for charging the electric vehicle.
Jammer teaches an electric vehicle charger for charging the electric vehicle (defined in paragraph [0326] wherein power control system 156 preferably controls whether fast charging or fast discharging occurs, and more preferably controls the rate of such charging or discharging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty reference with the charging system of the Jammer reference so that the rate of charging and discharging vehicle is controlled.
The suggestion/motivation for combination can be found in the Jammer reference in paragraph [0326] wherein charging and discharging rates are controlled. 

Regarding claim 2, Chakraborty teaches the system of claim 1, wherein each of the plurality of mobile charging platforms further comprises a vehicle securing apparatus for securing the electric vehicle to a transport position on the mobile charging platform for charging of the electric vehicle while the mobile charging platform is in motion (paragraph [0098] teaches wherein a retractable cable may releasably engage between vehicles so as to provide charge while in motion, interpreted as on-the-go).

Regarding claim 3, Chakraborty teaches the system of claim 1, but does not explicitly teach wherein the power source comprises an electric power generator.
	Jammer teaches wherein the power source comprises an electric power generator (figure 3A shows wherein the power source comprises an electric power motor interpreted as an MV Motor item 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty reference with the charging system of the Jammer reference so that the vehicle may be able to use a separate charging system. 
The suggestion/motivation for combination can be found in the Jammer reference in paragraph [0308] wherein vehicles with motors are provided to provide charge to other vehicles.


Regarding claim 4, Chakraborty teaches the system of claim 1, wherein the power source comprise at least one battery (paragraph [0079] teaches wherein the power source comprises at least one battery). 

Regarding claim 5, Chakraborty teaches the system of claim 1 further comprising a plurality of electric vehicle application each associated with a different electric vehicle, the electric vehicle application for transmitting and receiving the control data for scheduling the meeting location between the mobile charging platform and the electric vehicle (paragraphs [0080] – [0081] teaches wherein the application may keep real time data on the vehicles associated with the charging network and transmit and receives control data for scheduling meeting locations). 

Regarding claim 7, Chakraborty teaches the system of claim 1, wherein the artificial intelligence controller enables scheduling of a charging appointment between the mobile charging platform and the electric vehicle at a predetermined time (paragraph [0099] teaches wherein the computing device 100 can further include an artificial intelligence program stored on at least one of the one or more memory devices and configured to enact the one or more algorithms such that the computing device 100 can at least partially govern the movement of one or more mobile entities within a network and charge transactions carried out within the network. The computing device further may comprise mobile entity locations to determine a first and second position of vehicles. Paragraph [0124] teaches wherein charging transactions are scheduled).

Regarding claim 8, Chakraborty teaches the system of claim 7, wherein the artificial intelligence controller tracks positions of the mobile charging platform and the electric vehicle based on the meeting location and the predetermined time and generates alerts if one of the mobile charging platform and the electric vehicle will be late for the charging appointment at the predetermined time (paragraph [0099] teaches wherein the computing device 100 can further include an artificial intelligence program stored on at least one of the one or more memory devices and configured to enact the one or more algorithms such that the computing device 100 can at least partially govern the movement of one or more mobile entities within a network and charge transactions carried out within the network. Real time updates are provided to show the locations of the vehicles to be charged).

Regarding claim 9, Chakraborty teaches the system of claim 7, wherein the artificial intelligence controller reschedules a second mobile charging platform for the charging appointment responsive to a determination that the mobile charging platform will not make the predetermined time (defined in paragraph [0070] teaches wherein vehicles are rerouted to optimize charging which may include vehicles that will not make a specific time, thus vehicles are rerouted to provide charging transactions to other vehicles).

Regarding claim 10, Chakraborty teaches a system for controlling mobile electric vehicle charging platforms (shown in figure 1 as a charging system).
Chakraborty teaches comprising: a plurality of mobile charging platforms for charging an electric vehicle, each of the plurality of mobile charging platforms (defined in paragraph [0067] teaches a plurality of mobile charging platforms interpreted as Mobile Charging Stations (MoCS) used to charge a network of vehicles. Paragraph [0079] teaches a plurality of charging vehicles).
Chakraborty teaches a power source for providing power to the electric vehicle charger (shown in figure 1 wherein the MoCS is a truck. Paragraph [0074] teaches wherein the charger within the vehicles, such as MoCS as any vehicle which can receive, store and transmit charge to other vehicles. Paragraph [0168] teaches wherein the MoCS is an electric vehicle which is battery powered).
Chakraborty teaches a positional tracking device for determining a first position of a mobile charging platform (paragraph [0071] teaches wherein a Global Positioning System is used to determine the position of a mobile charging platform or vehicles to provide charge).
Chakraborty teaches a vehicle securing apparatus for securing the electric vehicle to a transport position on the mobile charging platform for charging of the electric vehicle while the mobile charging platform is in motion (paragraph [0098] teaches wherein a retractable cable may releasably engage between vehicles so as to provide charge while in motion, interpreted as on-the-go).
Chakraborty teaches a mobile charging platform application implemented on a wireless device for transmitting and receiving control data for scheduling a meeting location between the mobile charging platform and an electric vehicle responsive to the first position of the mobile charging platform and a second position of an electric vehicle (paragraphs [0088]-[0089] teaches wherein a mobile application, used with a phone or tablet or personal device, is used for transmitting and receiving information such as scheduling charging sessions).
Chakraborty teaches at least one central server implementing a mobile electric vehicle charging system, the mobile electric vehicle charging system further comprising: a communications interface for transmitting and receiving the control data between the at least one central server implementing the mobile electric vehicle charging system, the plurality of mobile charging platforms and the electric vehicle (paragraph [0078] teaches wherein the computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule)
Chakraborty teaches a database for storing mobile charging platform data and electric vehicle data (paragraph [0088] teaches a database for storing mobile charging platform data and electric vehicle data such as a memory).
Chakraborty teaches an artificial intelligence controller for generating the control data to schedule the meeting location between the mobile charging platform and the electric vehicle responsive to the first position data received from the mobile charging platform application, the second position data received from the electric vehicle, the mobile charging platform data and the electric vehicle data; wherein the artificial intelligence controller enables scheduling of a charging appointment between the mobile charging platform and the electric vehicle at a predetermined time (paragraph [0099] teaches wherein the computing device 100 can further include an artificial intelligence program stored on at least one of the one or more memory devices and configured to enact the one or more algorithms such that the computing device 100 can at least partially govern the movement of one or more mobile entities within a network and charge transactions carried out within the network. The computing device further may comprise mobile entity locations to determine a first and second position of vehicles).
Chakraborty teaches wherein the artificial intelligence controller tracks positions of the mobile charging platform and the electric vehicle based on the meeting location and the predetermined time and generates alerts if one of the mobile charging platform and the electric vehicle will be late for the charging appointment at the predetermined time (paragraphs [0080] – [0081] teaches wherein the application may keep real time data on the vehicles associated with the charging network and transmit and receives control data for scheduling meeting locations).
Chakraborty teaches  wherein the artificial intelligence controller reschedules a second mobile charging platform for the charging appointment responsive to a determination that the mobile charging platform will not make the predetermined time (defined in paragraph [0070] teaches wherein vehicles are rerouted to optimize charging which may include vehicles that will not make a specific time, thus vehicles are rerouted to provide charging transactions to other vehicles).
Chakraborty does not explicitly teach comprising: an electric vehicle charger for charging the electric vehicle.
Jammer teaches comprising: an electric vehicle charger for charging the electric vehicle (defined in paragraph [0326] wherein power control system 156 preferably controls whether fast charging or fast discharging occurs, and more preferably controls the rate of such charging or discharging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty reference with the charging system of the Jammer reference so that the rate of charging and discharging vehicle is controlled.
The suggestion/motivation for combination can be found in the Jammer reference in paragraph [0326] wherein charging and discharging rates are controlled.

Regarding claim 11, Chakraborty teaches the system of claim 10, but does not explicitly teach wherein the power source comprises an electric power generator.
	Jammer teaches wherein the power source comprises an electric power generator (figure 3A shows wherein the power source comprises an electric power motor interpreted as an MV Motor item 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty reference with the charging system of the Jammer reference so that the vehicle may be able to use a separate charging system. 
The suggestion/motivation for combination can be found in the Jammer reference in paragraph [0308] wherein vehicles with motors are provided to provide charge to other vehicles

Regarding claim 12, Chakraborty teaches the system of claim 10, wherein the power source comprise at least one battery (paragraph [0079] teaches wherein the power source comprises at least one battery).

Regarding claim 13, Chakraborty teaches the system of claim 10 further comprising a plurality of electric vehicle applications each associated with a different electric vehicle, the electric vehicle application for transmitting and receiving the control data for scheduling the meeting location between the mobile charging platform and the electric vehicle (paragraphs [0080] – [0081] teaches wherein the application may keep real time data on the vehicles associated with the charging network and transmit and receives control data for scheduling meeting locations).


Claims 6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (U.S. 2020/0262305) in view of Jammer (U.S. 2012/0271758) as applied to claim 1 and in further view of Forbes (US 20170358041).

Regarding claim 6, Chakraborty teaches the system of claim 1, but does not explicitly teach wherein the artificial intelligence controller further enables a scheduling of concessions at the meeting location for a driver of the electric vehicle responsive to a request received from the electric vehicle.
	Forbes teaches wherein the artificial intelligence controller further enables a scheduling of concessions at the meeting location for a driver of the electric vehicle responsive to a request received from the electric vehicle (defined in paragraph [0182] wherein the user of the mobile application may order food).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty in view ofJammer in reference with the charging system of the Jammer references so that the rate of charging and discharging vehicle is controlled.
The suggestion/motivation for combination can be found in the Jammer reference in paragraph [0326] wherein charging and discharging rates are controlled.

Regarding claim 14, Chakraborty in view Jammer teaches the system of claim 10, but does not explicitly teach wherein the artificial intelligence controller further enables a scheduling of concessions at the meeting location for a driver of the electric vehicle responsive to a request received from the electric vehicle.
	Forbes teaches wherein the artificial intelligence controller further enables a scheduling of concessions at the meeting location for a driver of the electric vehicle responsive to a request received from the electric vehicle (defined in paragraph [0182] wherein the user of the mobile application may order food).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty in view ofJammer in reference with the charging system of the Jammer references so that the rate of charging and discharging vehicle is controlled.
The suggestion/motivation for combination can be found in the Jammer reference in paragraph [0326] wherein charging and discharging rates are controlled.

Regarding claim 17, Chakraborty in view of Jammer teaches the system of claim 15, but does not explicitly teach wherein the mobile electric vehicle charging system controller further enables a scheduling of concessions at the meeting location for a driver of the electric vehicle responsive to a request received from the electric vehicle.
	Forbes teacheswherein the mobile electric vehicle charging system controller further enables a scheduling of concessions at the meeting location for a driver of the electric vehicle responsive to a request received from the electric vehicle (defined in paragraph [0182] wherein the user of the mobile application may order food).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty in view ofJammer in reference with the charging system of the Jammer references so that the rate of charging and discharging vehicle is controlled.
The suggestion/motivation for combination can be found in the Jammer reference in paragraph [0326] wherein charging and discharging rates are controlled.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 02/01/2022, with respect to the rejection(s) of claim(s) 1-20 under Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chakraborty (U.S. 2020/0262305) in view of Jammer (U.S. 2012/0271758) as applied to claim 1 and in further view of Forbes (US 20170358041).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kamen (US 20160236583) teaches a system wherein vehicles provide charge to other vehicles.
Kobayashi (US 20150160029) teaches a system wherein charging is controlled by a central server.
Penilla (US 20170267214) teaches a vehicle charging system which communicates with a central server. 
Mifkatov (US 20170250550) teaches a mobile charging device providing charge to vehicles on the go. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859